167 So.2d 27 (1964)
In re ESTATE of Oscar E. FOWELIN, Deceased.
Eva N. FOWELIN, Appellant,
v.
Elsa F. BETTS and Hugh S. Betts, as co-executors of the Estate of Oscar E. Fowelin, Deceased, Appellees.
Nos. 3962, 3963.
District Court of Appeal of Florida. Second District.
September 4, 1964.
*28 Irwin L. Langbein, West Palm Beach, for appellant.
J. Reid Heuer, of Fisher, Dickinson & Prior, and Coleman & Cook, West Palm Beach, for appellees.
PER CURIAM.
Upon careful consideration of the record on appeal and brief of counsel on all issues raised, the orders appealed from are
Affirmed.
SHANNON, Acting C.J., and ANDREWS and KANNER, (Ret.), JJ., concur.